3rd QuarterEnded September 30, 2008 INX Inc. Nasdaq: INXI www.INXI.com November 6, Financial Results Agenda For The Conference Call 1.Comments on recent market developments. 2.Presentation of the results for the quarter and discussion of certain financial trends,balance sheet and liquidity 3.How INX is addressing the current economic and market conditions 4.Outlook for the future 5.Take questions GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe
